Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 9/7/2022.  Claims 12-14 are cancelled.  Accordingly, claims 1-11 and 15-23 are currently pending in the application.


Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-11 and 18-20, in the reply filed on 9/7/2022 is acknowledged.  
The traversal is on the ground(s) that it would not be unduly burdensome for the Office to examine the non-elected subject matter.  Filing additional applications to pursue non-elected subject matter imposes significant cost and time demand upon applicant  
This is not found persuasive because current application is filed as a national stage under 371 PCT.  A lack of unity between the groups was established in paragraph 6 of office action mailed 8/8/2022 and incorporated here by reference.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-17 and 21-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2022.

Claim Objections

Claim 9 is objected to because of improper grouping of Markush elements.  Claim 9 recites “selected from zinc and aluminum and their alloys ... tin”. Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively, it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (US 2011/012909 A1) in view of Kruse et al (US 2008/0193743 A1) and Matsuyama et al (JP 08-199083 A).
It is noted that Matsuyama et al (JP 08-199083) is in Japanese.  A copy of the machine translation into English is provided with this Office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claims 1, 2, 4, and 18, Espinosa discloses an anticorrosion coating composition for metallic parts based on particulate metal in aqueous dispersion (abstract) which reads on anti-corrosion coating composition for metal parts based on particulate metal in aqueous dispersion in present claim 1.  See example 2 (paragraph 0088, Table 2), wherein the composition comprises dry aluminum and zinc paste (i.e. reads on the metal in present claim 1), 115 g of silane A-187 (i.e. ɣ-glycidoxypropyl trimethoxysilane and reads on the silane bearing at least one function hydrolyzable to a hydroxyl function in present claim 1), and 60 g of tetra-n-butyl titanate (i.e. reads on titanate precursor in present claim 1).  It is noted that ɣ-glycidoxypropyl trimethoxysilane and tetra-n-butyl titanate have a molecular weight of 236.34 g/mole and 340.32 g/mole, respectively.  Hence the molar ratio of Ti/Si is 26/74 (i.e. reads on the molar ratio of Ti/Si in present claims 1, 2 and 18).  The particulate metal is preferably in powder form (paragraph 0039) which reads on metal particulate in present claim 1.
Espinosa is silent with respect to composition that is solid and water-rehydratable.
However, regarding composition that is solid, Kruse et al teach anti-corrosive coating agent, for metal workpieces, comprising an organic binder having a silicon-organic compound and particulate metal (abstract).  During transport and storage, however, the corrosion control coating composition may well be in a concentrated pasty to solid form in order to minimize the transport and storage costs (abstract). The composition comprises zinc dust and a silicone epoxy resin (paragraph 0038).  Therefore, in light of the teachings in Kruse et, it would have been obvious to one skilled in art prior to the filing of present application, to dry the anti-corrosion coating composition, of Espinosa, to a solid (such as in the form of powder and gel), for above mentioned advantages.  
Regarding composition is water-rehydratable, Matsuyama et al teach a pigment dispersion composition with good re-dispersibility.  The composition comprises an organosilane solution in water to which is added a metal oxide pigment, a fine alumina powder and at least one alkoxide selected from titanium and zirconium (abstract).  Addition of fine powder of alumina contributes to an effect of improving re-dispersibility after storage.  By including metal alkoxide such as titanium alkoxide and zirconium alkoxide in the composition it is possible to obtain dispersion composition exhibiting improved rheological property, achieving both long term stability and re-dispersiblity (paragraphs 00025-0026).  Therefore, given that composition, of Espinosa, is substantially similar to the presently claimed composition and Matsuyama provides evidence that compositions comprising a combination of hydrolysable organosilane, fine metal powder such as aluminum and metal alkoxides such as titanium and zirconium alkoxides provide storage stability and re-dispersibility, one skilled in art prior to the filing of present application would have a reasonable basis to expect a dried composition, of Espinosa, to be water-rehydratable, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 3, Espinosa teaches that particulate metal preferably has a particle size of less than 100 micron (paragraph 0039) and is substantially similar to the size of metal particulate in present invention (see page 6, lines 20-28).  Therefore, given that composition of Espinosa is prepared from substantially similar components in substantially similar amounts as in present invention and is obvious to dry based on the teachings in Kruse et al, one skilled in art prior to the filing of present application would have a reasonable basis to expect the solid obtained from the composition, of Espinosa in view of Kruse et al, to have a particle size falling within the presently claimed range of 2 microns to 3 mm, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).	
Regarding claims 5 and 19, see example 2 (paragraph 0088, Table 2), of Espinosa, wherein the composition comprises tetra-n-butyl titanate (i.e. reads on organic titanate in present claim 5 and C1-C4 tetraalkyl titanate in present claim 19).
Regarding claims 6, 7 and 20, see example 2 (paragraph 0088, Table 2), of Espinosa, wherein the composition comprises ɣ-glycidoxypropyl trimethoxysilane (i.e. reads on silane carries an epoxy function in present claim 6, epoxy-functional trimethoxysilane in present claim 7 and ɣ-glycidoxypropyltrimethoxysilane in present claim 20).
Regarding claim 8, Espinosa teaches that the composition comprises particulate metal or a mixture of particulate metals in amounts of 10 to 40% by weight (paragraph 0006) which overlaps with the amount of metal in present claim 8.
Regarding claim 9, see example 2 (paragraph 0088, Table 2), of Espinosa, wherein the composition comprises aluminum and zinc.
Regarding claim 10, see example 2 (paragraph 0088, Table 2), of Espinosa, wherein the composition comprises silicate H300.
Regarding claim 11, in addition to 10a to 10d and 10j, it is the Office’s position that composition of Espinosa in view of Kruse et al and Matsuyama, when dried to a solid form would reasonably be exhibited to undergo dehydration, absent evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764